   Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 1 of 22 PageID #:322




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

JOSIAH CLARK,                                 )
                                              )
             Plaintiff,                       )
                                              )     No. 18 C 5142
      v.                                      )
                                              )     Judge John Z. Lee
GLEN D. TRAMMELL, TYRISHA M.                  )
CLARY, DANIEL J. KACZROWSKI,                  )
REENA GHODE, COLLIN MCARDLE,                  )
and UNKNOWN EMPLOYEES OF THE                  )
COOK COUNTY DEPARTMENT OF                     )
CORRECTIONS,                                  )
                                              )
             Defendants.                      )

                   MEMORANDUM OPINION AND ORDER

      Josiah Clark is a pretrial detainee at Cook County Jail who suffers from

epilepsy. For most of his detention, Clark has received medication for his epilepsy,

but at lower dosages than what he was taking immediately prior to his detention.

Clark believes the lower dosages caused a number of serious symptoms, including a

grand mal seizure that he suffered in his cell on May 19, 2018. As a result, Clark

brings claims under 42 U.S.C. § 1983 against various employees of the Cook County

Health and Hospital System, whom he charges with failing to provide him with

adequate medical care, and of the Cook County Department of Corrections, whom he

charges with failing to respond to his grand mal seizure. Now before the Court is

Defendants’ motion to dismiss Clark’s third amended complaint with prejudice. For

the following reasons, the motion is granted in part and denied in part.
     Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 2 of 22 PageID #:323




                                 I.     Background

A.      Facts1

        Clark has been a pretrial detainee at Cook County Jail since December 19,

2016. 3d Am. Compl. ¶ 1, ECF No. 41. He suffers from epilepsy, for which he takes

an anticonvulsant medication called Dilantin. Id. ¶¶ 7–8. The recommended daily

dosage of Dilantin for an epileptic adult is 300 to 400 milligrams. Id. ¶ 9.

        Immediately prior to becoming a pretrial detainee, Clark’s primary care

physician had prescribed him a daily dosage of 400 milligrams of Dilantin. Id. ¶ 8.

Clark received that amount because dosages of 200 or 300 milligrams were unable to

control his seizures. Id.

        Upon arriving at Cook County Jail, Clark underwent an initial assessment

conducted by Tyrisha Clary, a licensed physician. Id. ¶¶ 2, 10. Clark informed Clary

that he was taking a daily dosage of 400 milligrams of Dilantin, but Clary cut his

daily dosage in half, to 200 milligrams, without noting a reason for the decrease in

Clark’s medical records. Id. ¶ 10.

        Approximately a month later, on January 14, 2017, Glen Trammell, a licensed

physician assistant, increased the daily dosage to 300 milligrams. Id. ¶¶ 3, 11. Clary

and Trammell continued to prescribe that dosage for the next five months, during

which time Clark began to experience “small seizures or periods of blank state due to

the lower daily dosage of 300 milligrams.”       Id. ¶ 12–13.    Trammell eventually

increased Clark’s daily dosage to 400 milligrams on June 14, 2017. Id. ¶ 14.


1     The Court “must accept as true all well-pleaded facts” for purposes of reviewing a
motion to dismiss. See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).
                                           2
   Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 3 of 22 PageID #:324




      That night, Clark experienced a mild seizure in his sleep and, as a result,

missed his morning medications the following day. Id. ¶ 15. Clark felt dizzy after

missing his medications—a warning sign of a seizure. Id. According to Clark, the

nurse refused to give him his morning medications on July 29, and he again felt dizzy

as a result. Id. ¶ 16. He missed them for a third time on August 17, causing him to

suffer a mild seizure in his sleep the following night. Id. ¶ 17. Clark filed a grievance

after each occasion that he missed his medication. Id. ¶¶ 15–17.

      On September 16, 2017, Trammell decreased Clark’s daily dosage of Dilantin

back to 300 milligrams per day, without providing an explanation in Clark’s medical

records. Id. ¶ 18. Clark continued to receive that dosage for the next nine months,

until, at about 2:50 a.m. on May 19, 2018, he suffered a grand mal seizure in his cell.

Id. ¶ 19. The seizure lasted for ten to fifteen minutes, during which Clark’s cellmate

pressed the distress button inside their cell—one reserved for inmates with serious

medical needs—and verbally called for help. Id. ¶¶ 40, 42–43. But neither the on-

duty watch lieutenant, Collin McArdle, nor any on-duty correctional officer—who

failed to make their routine rounds throughout Clark’s cellblock—responded to these

calls for help. See id. ¶¶ 36–37, 42, 71–73. In fact, the day before, on May 18, on-

duty correctional officers had inspected the distress button inside Clark’s cell and

found that it was not functioning properly, but they did not fix or replace it in time

for his grand mal seizure. Id. ¶ 41. When no one responded within thirty minutes of

Clark’s seizure, and seeing that no one was present at the guard station or anywhere

in the cellblock, he and his cellmate went back to bed. Id. ¶ 45.


                                           3
   Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 4 of 22 PageID #:325




      Trammell increased Clark’s daily dosage of Dilantin back to 400 milligrams

about two weeks later. Id. ¶ 22. It was reduced again to 300 milligrams by Daniel

Kaczrowski, another licensed physician assistant, on December 14, 2018. Id. ¶¶ 5,

23. Kaczrowski did not provide a reason for the decrease in Clark’s medical records.

Id. But he noted that Clark was subtherapeutic on a daily dosage of 300 milligrams

on January 9, 2019, and wrote him a prescription for 400 milligrams. Id. ¶ 24. The

next day, Kaczrowski cancelled that prescription and, replaced it with one for a daily

dosage of 350 milligrams, again without noting a reason for the change. Id. ¶ 26.

      Reena Ghode, a licensed physician who specializes in neurology, ordered Clark

a computer tomography (“CT”) scan on March 1, 2019, as well as an

electroencephalogram (“EEG”) test on April 16, 2019. Id. ¶¶ 32–33. She noted that

Clark’s seizures were well controlled with a daily dosage of 400 milligram of Dilantin,

but not with a daily dosage of 300 milligrams, to which she attributed his May 19,

2018, grand mal seizure, on March 3. Id. ¶¶ 4, 28. But, rather than increasing Clark’s

daily dosage to 400 milligrams, Ghode continued administering 350 milligrams. Id.

¶ 29. Kaczrowski did the same on April 30 and again on June 20. Id. ¶ 30. Clark’s

daily dosage of Dilantin remained at 350 milligrams as of August 7, 2019. Id. ¶ 31.

      Clark asserts two claims under 42 U.S.C. § 1983 and the Fourteenth

Amendment.     Id. ¶¶ 56–75.     Count I claim that Clary, Ghode, Trammell, and

Kaczrowski failed to provide Clark “with adequate and appropriate medical care” in

two ways. Id. ¶¶ 60, 63. First, it asserts that each of these Defendants provided

inadequate care “by repeatedly under-prescribing him with a daily dosage” of


                                          4
     Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 5 of 22 PageID #:326




Dilantin. Id. ¶ 60. Second, Count I charges Ghode with further rendering inadequate

medical care by “failing to order proper neurology diagnostics” following Clark’s

grand mal seizure. Id. ¶ 63.

        Count II claims that McArdle and unknown correctional officers failed to

provide “adequate and timely access to medical care” in response Clark’s grand mal

seizure—a “code blue” medical emergency—due to two underlying failures. Id. ¶ 73.

First, it alleges that these Defendants failed to repair or replace the distress button

inside Clark’s cell in time for his grand mal seizure. See id. ¶¶ 41, 71. Second, Count

II asserts that they failed to make their routine rounds during Clark’s seizure,

rendering them unable to hear his cellmate’s calls for help. See id. ¶¶ 43, 45, 72.

B.      Procedural History

        Clark filed his initial complaint pro se on July 27, 2018. See Compl., ECF No.

4. That complaint asserted two claims: (1) a less detailed version of the claim against

McArdle and unknown officers for failing to respond to his grand mal seizure (i.e.,

Count II of the third amended complaint), which the Court dismissed pursuant to its

initial screening under 28 U.S.C. § 1915A, see 9/6/20 Order at 3–4, ECF No. 5; and (2)

a claim that Clark has since abandoned relating to Trammell’s failure to treat a

broken finger that he attributed to a basketball incident on May 30, 2018.

        With the assistance of recruited counsel, Clark filed a first amended complaint

on December 7, 2018. See Am. Compl., ECF No. 9.          The first amended complaint

maintained Clark’s claim based on Trammell’s failure to treat his broken finger, but

swapped the less detailed version of Count II of the third amended complaint with a


                                           5
   Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 6 of 22 PageID #:327




less detailed version of Count I of the third amended complaint, against then-

unknown medical Defendants. See id. ¶¶ 29–41. Clark filed a substantially similar

second amended complaint a few weeks later. See 2d. Am. Compl., ECF No. 12.

      Trammell moved to dismiss the count of the second amended complaint related

to his alleged failure to treat Clark’s broken finger, but the Court denied the motion.

See 5/23/19 Order, ECF No. 25.       Trammell then answered the second amended

complaint, and the parties proceeded to discovery.

      On March 3, 2020, Clark moved for leave to file a third amended complaint

and to stay discovery, asserting that further amendment was needed to account for

“previously undiscovered facts relating to the claims at issue,” including the identities

of the then-unknown medical Defendants (i.e., Clary, Kaczrowski, and Ghode). See

Pl.’s Mot. Leave File and Stay ¶¶ 4–5, ECF No. 37. Trammell did not oppose the

motion, so the Court granted it. See 3/11/20 Min. Entry, ECF No. 40.

      At this juncture, Defendants move to dismiss the third amended complaint

with prejudice. See Defs.’ Mot. Dismiss (“Mot.”), ECF No. 57.

                               II.    Legal Standard

      To survive a motion to dismiss under Rule 12(b)(6), a complaint must “state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This standard

“is not akin to a probability requirement, but it asks for more than a sheer possibility


                                           6
    Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 7 of 22 PageID #:328




that a defendant has acted unlawfully.” Id. (cleaned up). “Where a complaint pleads

facts that are merely consistent with a defendant’s liability, it stops short of the line

between possibility and plausibility of entitlement to relief.” Id. (cleaned up).

       Determining whether a complaint states a plausible claim for relief is a

“context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. Moreover, while courts “must take all of

the factual allegations in the complaint as true” for purposes of a motion to dismiss,

they are “not bound to accept as true a legal conclusion couched as a factual

allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). Accordingly, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice” to state a claim on which relief can be granted. Iqbal, 556 U.S. at 678.

                                    III.   Analysis

       Defendants raise several arguments for dismissing Clark’s third amended

complaint, at least as it pertains to the known Defendants.2 As to Count I, they argue

that it fails to state a claim of constitutionally inadequate medical care against Clary,

Ghode, Trammell, or Kaczrowski and, alternatively, that any such claim against

Clary is untimely. As to Count II, they argue that it fails to allege that McArdle was

personally responsible for the failure to respond to Clark’s grand mal seizure and,

therefore, fails to state a claim against him under § 1983. The Court addresses each

count and each argument, in turn.




2     As discussed below, Defendants make just one perfunctory argument for dismissing
Count II as to the unknown correctional officers against whom it is brought.
                                           7
     Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 8 of 22 PageID #:329




A.      Count I

        Defendants primarily argue that Count I should be dismissed because it

amounts to a mere disagreement with their medical judgments, not a claim that they

rendered constitutionally inadequate medical care in treating Clark’s epilepsy.

        For many years, courts analyzed claims of inadequate medical care under the

Fourteenth Amendment, which governs pretrial detention, using the ‘deliberate

indifference’ standard of the Eighth Amendment, which governs incarceration. See

Miranda v. Cty. of Lake, 900 F.3d 335, 351–52 (7th Cir. 2018). As its name suggests,

that standard “includes an objective and a subjective component.” Giles v. Godinez,

914 F.3d 1040, 1051 (7th Cir. 2019), cert. denied, 140 S. Ct. 50 (2019). But in Kingsley

v. Hendrickson, the Supreme Court signaled that the proper standard under the

Fourteenth Amendment “is solely an objective one.” See 576 U.S. 389, 397 (2015)

(addressing an excessive force claim).     The Seventh Circuit has since extended

Kingsley’s objective standard to claims of inadequate medical care arising out of

pretrial detention. See Miranda, 900 F.3d at 352.

        As a result, Clark’s Fourteenth Amendment claims “are subject only to the

objective unreasonableness inquiry identified in Kingsley.” See id. This inquiry

“proceeds in two steps” in the medical context. McCann v. Ogle Cty., 909 F.3d 881,

886 (7th Cir. 2018). At step one, the court “asks whether the medical defendants

acted purposefully, knowingly, or perhaps even recklessly when they considered the

consequences of their handling of plaintiff’s case.” Id. (cleaned up). “A showing of

negligence or even gross negligence will not suffice” at this step. Id.; see Hardeman


                                           8
    Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 9 of 22 PageID #:330




v. Curran, 933 F.3d 816, 826 (7th Cir. 2019) (Sykes, J., concurring in the judgment)

(“Kingsley retained the rule that mere negligence is not a constitutional violation.”).

       At step two, the court “ask[s] whether the challenged conduct was objectively

unreasonable.” McCann, 909 F.3d at 886. “This standard requires courts to focus on

the totality of facts and circumstances faced by the individual alleged to have

provided inadequate medical care and to gauge objectively—without regard to any

subjective belief held by the individual—whether the response was reasonable.” Id.3

       Furthermore, it is well-established that “personal involvement” in an alleged

constitutional deprivation “is a prerequisite for individual liability” under § 1983.

Gossmeyer v. McDonald, 128 F.3d 481, 495 (7th Cir. 1997). For that reason, neither

respondeat superior nor vicarious liability “applies to claims based on § 1983.”

Kinslow v. Pullara, 538 F.3d 687, 692 (7th Cir. 2008). So, in addressing Clark’s claims

of inadequate medical care, the Court takes each Defendant in turn.

       1.     Defendant Clary

              a.     Objectively Unreasonable Medical Care

       The Court begins with Clary, who was involved in treating Clark’s epilepsy in

two ways: (1) by prescribing him a daily dosage of 200 milligrams of Dilantin upon

his arrival at Cook County Jail on December 29, 2016; and (2) by prescribing him a


3       As an initial matter, the Court notes that the complaint mistakenly contemplates the
Eighth Amendment’s ‘deliberate indifference’ standard in place of Kingsley’s objective
standard. See 3d Am. Compl. ¶¶ 35, 53, 64–66, 73–74. In the medical context, the ‘deliberate
indifference’ standard requires a plaintiff to show “that he suffered from (1) an objectively
serious medical condition to which (2) a state official was deliberately, that is subjectively,
indifferent.” Giles, 914 F.3d at 1049 (cleaned up). That said, because the ‘deliberate
indifference’ standard encompasses Kingsley’s objective standard, the Court finds that this
oversight does not affect the analysis.
                                              9
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 10 of 22 PageID #:331




daily dosage of 300 milligrams of Dilantin (in tandem with Trammell) between

January 14, 2017, and June 14, 2017. See 3d Am. Compl. ¶¶ 10–14.

      With respect to Clary’s initial prescription for a daily dosage of 200 milligrams,

the Court finds that, while few, Clark’s allegations suffice to state a claim that her

treatment was objectively unreasonable. Here, Clary knowingly prescribed Clark a

daily dosage of Dilantin that was just half of what his primary care physician had

been prescribing, and just two-thirds of the low end of the recommended daily dosage

for an adult. See id. ¶¶ 9–10. While these indicators need not necessarily have

dictated Clary’ “medical judgment,” they should have alerted her to a substantial

risk” that the dosage she initially prescribed was “dangerous[ly]” low. See McCann,

909 F.3d at 886–87. And because Clary did not provide a reason for decreasing

Clark’s dosage to such an extent, 3d Am. Compl. ¶ 10, the Court cannot rule out a

reasonable inference that doing so was objectively unreasonable under “the totality

of facts and circumstances” facing her, see McCann, 909 F.3d at 886.

      At the same time, the Court reaches a different conclusion with regard to

Clary’s subsequent prescriptions for 300 milligrams of Dilantin per day. Clark argues

that these, too, were objectively unreasonable because, as his primary care physician

had discovered, that dosage was still inadequate to control his epilepsy. See 3d Am.

Compl. ¶ 9. But the recommended daily dosage is 300 to 400 milligrams. Moreover,

Clark does not allege that he relayed that information to Clary or otherwise pressed

upon her that 300 milligrams was an inadequate dosage; instead, he merely told her

that he was previously prescribed a daily dosage of 400 milligrams. See id. ¶ 10. That


                                          10
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 11 of 22 PageID #:332




information alone does not establish that Clark’s previous dosage was the sole

reasonable one, especially given that 400 milligrams not only marks the high end of

the recommended daily dosage for an adult, see id. ¶ 9, but also, the complaint

implies, carries an increased risk of toxicity compared to lower dosages, see id. ¶ 28.

Moreover, while Clark alleges that he began to suffer small seizures due to the dosage

of 300 milligrams, id. ¶ 13, he does not allege that he ever told that to Clary before

his dosage was increased to 400 milligrams on June 14, 2017, see id. ¶ 14. Thus, on

these facts, the Court finds that it would be unreasonable to infer that Clary’s

prescriptions for 300 milligrams of Dilantin were objectively unreasonable.

      The cases on which Clark relies do not mandate a different result. He is correct

that, in Fox v. Ghosh, the plaintiff was deemed to have stated a Monell claim under

§ 1983 where he alleged that an entity contracted to provide health care to inmates

in Illinois prisons “maintained a policy or procedure under which inmates with

serious medical conditions,” including epilepsy, “were routinely denied access to

proper or sufficient medication and/or medical care.” No. 09 C 5453, 2010 WL 345899,

at *4 (N.D. Ill. Jan. 26, 2010) (internal quotation marks omitted). But, there, the

plaintiff claimed that the health care provider maintained a policy of completely

denying accessing to sufficient epilepsy treatment, while in this case, Clark received

medication for his epilepsy within the recommended range.

      Similarly, in Ojeda v. Kramer, the plaintiff stated a claim of deliberate

indifference where he alleged that he had “communicated to [the defendants] that he

was receiving incorrect dosages of his medications” and that “he was suffering from


                                          11
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 12 of 22 PageID #:333




resulting symptoms.” No. 15 C 7309, 2017 WL 1250834, at *3 (N.D. Ill. Apr. 5, 2017).

But again, Clark fails to allege such communications here. Finally, in Varela v. Lake

County, the plaintiff stated a claim of objectively unreasonable medical care where

he alleged that the defendants “did not act in compliance with medical orders” and

“ignored [his] persistent complaints and obvious signs of his serious medical

conditions,” including by refusing to give him an inhaler or seek emergency care for

his collapsed lung. No. 18 C 6818, 2019 WL 3208369, at *3 (N.D. Ill. July 16, 2019).

Clark, however, alleges no such malfeasance on Clary’s part here. Accordingly, to the

extent that Clark’s claim is premised on the fact that he was only provided 300

milligrams of Dilantin per day, it is dismissed.

             b.     Statute of Limitations

      That brings the Court to Defendants’ alternative argument that Clark’s

claim—which the Court now has limited to his receipt of only 200 milligrams of

Dilantin per day—is barred by the statute of limitations. Suits under § 1983 borrow

the forum state’s personal-injury statute of limitations, which is two years in Illinois.

Licari v. City of Chi., 298 F.3d 664, 667–68 (7th Cir. 2002). And under federal law,

that limitations period accrues, or begins to run, when the plaintiff “knows his injury

and its cause.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012).

      The federal rule of accrual raises a problem that the parties overlook: the Court

cannot determine when, if at all, Clark’s claim accrued, because he fails to allege any

cognizable injury during the few weeks that he was given only 200 milligrams of

Dilantin per day.       Article III requires a plaintiff to allege a “concrete,”


                                           12
    Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 13 of 22 PageID #:334




“particularized,” and “actual or imminent” injury caused by the “conduct complained

of.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). And such an injury, otherwise

called an “injury-in-fact,” is a prerequisite of federal jurisdiction. Freedom From

Religion Found., Inc. v. Nicholson, 536 F.3d 730, 737 (7th Cir. 2008).4

       In their briefs, the parties presume that the claim at issue accrued at the

moment Clark’s dosage allegedly became objectively unreasonable—in other words,

when he started to receive 200 milligrams of his medication upon arriving at the Jail

on December 29, 2016.5          But a “bare” violation of Clark’s right to objectively

reasonable medical care is merely a potential cause of injury, not an injury unto itself.

See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (recognizing that “a bare

procedural violation, divorced from any concrete harm,” does not “satisfy the injury-

in-fact requirement of Article III”). Thus, the plain fact that Clark received a daily

dosage of 200 milligrams of Dilantin, unaccompanied by any “concrete harm,” does

not constitute injury-in-fact. See id.



4       Though Defendants did not raise the issue of standing with respect to this part of
Count I, the Court reaches it sua sponte here in light of its obligation to ensure standing at
all stages of a case. See Freedom From Religion Found., 536 F.3d at 737. Furthermore, while
a dismissal for lack of standing falls under Rule 12(b)(1), the legal standard is the same as
under Rule 12(b)(6). See Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015).

5       Clark also argues that Clary’s conduct forms part of a continuing violation, such that
the accrual date “cannot be readily and accurately ascertained at this stage.” Resp. at 12.
But first of all, that argument still confuses a violation of rights for an injury-in-fact. What
is more, as the Court explains below, it does not agree that Clark has stated a continuing
violation under Count I. And even if he had, the complaint does not trigger the continuing
violation doctrine because it does not allege that Clary retained “the power to do something
about [Clark’s] condition” after she stopped treating him. See id. (quoting Heard v. Sheahan,
253 F.3d 316, 318 (7th Cir. 2001)); cf. 3d Am. Compl. ¶ 2 (“Dr. Tyrisha M. Clary . . . is a
licensed Physician who . . . at the time of specific events described herein, was responsible for
the administration of medical treatment to [Clark].” (emphasis added)).
                                               13
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 14 of 22 PageID #:335




      The complaint fails to indicate any concrete harm accompanying Clark’s daily

dosage of 200 milligrams. Granted, it does at one point allege that all four medical

Defendants “exposed [Clark] to a substantial risk of serious harm, and caused him to

suffer unnecessary and prolonged pain, emotional trauma, and damage in a personal

and pecuniary nature.” 3d Am. Compl. ¶ 65. But it is well established that “[n]o

Federal civil action may be brought by a prisoner . . . for mental or emotional injury

suffered while in custody without a prior showing of physical injury.” 42 U.S.C.

§ 1997e(e); see also id. § 1997e(h) (defining “prisoner” to include pretrial detainees).

And here, the first physical injury that Clark alleges are the small seizures he began

to suffer sometime after his dosage was increased to 300 milligrams, and which he

attributes solely to that subsequent dosage. See 3d Am. Compl. ¶ 13. As a result,

Clark fails to tether any pain or other physical injury to the dosage at issue.

      That leaves Clark’s suggestion that his initial prescription of 200 milligrams

“exposed [him] to a substantial risk of serious harm.” See id. ¶ 65. It is true that a

“substantial risk” of a “sufficiently imminent” future injury can satisfy Article III.

See Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158–19 (2014) (cleaned up).

But, in order to allege “a sufficiently imminent injury,” see id. at 152, it follows that

the risk must be present and ongoing, not a mere thing of the past. Given that Clark

is complaining of past events, that is not the case here.

      Accordingly, Count I fails to demonstrate that Clark has standing to challenge

Clary’s initial prescription of 200 milligrams of Dilantin, and fails to state a claim

with respect to her subsequent prescription of 300 milligrams of Dilantin.


                                           14
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 15 of 22 PageID #:336




      2.     Defendant Trammell

      Clark also targets Trammell with providing inadequate medical care in two

ways: (1) by prescribing Clark a daily dosage of 300 milligrams of Dilantin (in tandem

with Clary) between January 14, 2017, and June 14, 2017; and (2) by lowering Clark’s

daily dosage back to 300 milligrams from September 16, 2017, until June 1, 2018,

after temporarily raising it to 400 milligrams in the interim. See 3d Am. Compl. ¶¶

11–14, 18, 22.

      As to the first period in question, Clark fails to state a claim for reasons similar

to those discussed above. Simply put, the complaint does not establish that it was

objectively unreasonable for Trammell to prescribe a dosage of 300 milligrams during

the first half of 2017. While Trammell presumably knew that Clark had previously

been prescribed a dosage of 400 milligrams, Clark does not allege that Trammell

knew or should have known at that time that a dosage of 300 milligrams—one within

the recommended range, and posing a lower risk of toxicity—was inadequate. Nor

does Clark allege that Trammell knew of Clark’s small seizures due to that lower

dosage before raising his dosage to 400 milligrams on June 14, 2017. See id. ¶¶ 13–

14. As a result, Clark fails to allege objectively unreasonable care in this respect.

      The second period of time presents a closer question. On the one hand, Clark

places too much reliance on the mild seizure and bouts of dizziness that he

experienced between June 15, 2017, and August 17, 2017. See id. ¶¶ 15–17. Given

Clark’s theory that these “warning signs” occurred because he had missed his

medications altogether (for reasons not attributed to any Defendant), see id. ¶¶ 16–


                                           15
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 16 of 22 PageID #:337




17, they shed little to no light on the proper dosage. Clark also overlooks the fact that

the first of these seizures took place on the very night after Trammell increased his

daily dosage to 400 milligrams, and before Clark missed his medications on June 15,

2017. See id. ¶ 15. Moreover, even accepting Ghode’s later opinion that Clark’s daily

dosage of 300 milligrams ultimately caused the grand mal seizure, see id. ¶ 28, that

alone does not demonstrate that such a dosage was objectively unreasonable at the

time it was prescribed, see McCann, 909 F.3d at 887 (holding that an overprescription

of methadone that resulted in death was not objectively unreasonable).

      On the other hand, the Court finds it significant that Trammell decreased

Clark’s daily dosage back to 300 milligrams despite the small seizures that Clark had

experienced during the first half of 2017. See 3d Am. Compl. ¶ 13. It is reasonable

to infer that Trammell knew of these symptoms and that he had increased Clark’s

daily dosage to 400 milligrams on June 14, 2017, because of them. See id. ¶ 14. Thus,

by the time his dosage was reduced on September 16, 2017, Trammell had reason to

believe that 300 milligrams of Dilantin was an “incorrect dosage[],” from which Clark

had “suffered . . . resulting symptoms.” See Ojeda, 2017 WL 1250834, at *3. As a

result, while Trammell’s decision to reduce Clark’s dosage back to 300 milligrams

may prove to have been a reasonable exercise of medical judgment, the Court cannot

rule out the contrary inference at this time.

      Accordingly, Count I states a claim against Trammell with respect to the daily

dosage of 300 milligrams that Clark received between September 16, 2017, and June

1, 2018, but not between January 14, 2017, and June 14, 2017.


                                           16
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 17 of 22 PageID #:338




      3.     Defendant Kaczrowski

      Kaczrowski also is charged with failing to provide adequate treatment of

Clark’s epilepsy in two respects: (1) by decreasing his daily dosage of Dilantin back

to 300 milligrams on December 14, 2018, after Trammell had restored it to 400

milligrams on June 1, see 3d Am. Compl. ¶¶ 22–23; and (2) by essentially maintaining

Clark’s daily dosage at 350 milligrams from January 10, 2019, through its last

reported date, see id. ¶¶ 24–31.

      Regarding the first, Clark narrowly states a claim. On the one hand, it appears

that Kaczrowski did not note that Clark “was subtherapeutic” on that dosage until

some three weeks later, see id. ¶ 23–24, while Ghode did not attribute Clark’s grand

mal seizure to that dosage until some three months, see id. ¶¶ 28, making these poor

indicators of objectively unreasonable care. On the other hand, however, the fact that

Clark suffered a grand mal seizure after taking 300 milligrams for nine months, see

id. ¶¶ 18–19, and had suffered small seizures due to such a dosage level, see id. ¶¶

13, raises a reasonable inference that Kaczrowski’s unexplained reinstatement of

that lower dosage was objectively unreasonable.

      As for Clark’s most recent daily dosage of 350 milligrams of Dilantin, the

complaint does not allow the inference that it is objectively unreasonable because the

complaint fails to allege that it is inadequate to treat his epilepsy. Instead, the

complaint’s allegations of inadequacy all stop at 300 milligrams, leaving a hole

between that dosage and Clark’s preferred dosage of 400 milligrams. See 3d Am.

Compl. ¶¶ 8, 24, 28. By the same token, the complaint does not indicate that any of


                                         17
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 18 of 22 PageID #:339




Clark’s previous medical providers had ever tried that dosage. And the complaint

does not assert that Clark has suffered any physical symptoms since he began

receiving it. As a result, the Court cannot say that Kaczrowski’s treatment since

January 10, 2019, has been objectively unreasonable.

      Accordingly, Count I states a claim against Kaczrowksi with regard to the

dosage of medication that Clark received between December 14, 2018, and January

10, 2019, but not thereafter.

      4.     Defendant Ghode

      That leaves Ghode, whom Clark charges with providing inadequate medical

care: (1) by continuing his daily dosage at 350 milligrams of Dilantin between March

3 and April 30, 2019, see 3d Am. Compl. ¶¶ 29, 58, 64; and (2) by waiting nearly eleven

months after his May 19, 2018, grand mal seizure to order “proper neurological

treatment,” see id. ¶ 66.

      Regarding the dosage aspect, Clark fails to state a claim against Ghode for the

same reasons discussed with respect to Kaczrowski: because he fails to establish that

a daily dosage of 350 milligrams of Dilantin is inadequate to treat his epilepsy.

      As for the allegations regarding neurological testing, Defendants first contend

that Ghode’s delay in ordering a CT scan and an EEG test for Clark is not actionable

because it was “minor.” Mot. at 12. But, taking all the allegations to be true and

construing all inferences in Clark’s favor, the Court cannot say that waiting almost a

year after Clark’s grand mal seizure to order such basic evaluations does not

constitutes objective unreasonable medical care.


                                          18
     Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 19 of 22 PageID #:340




        Defendants also argue that Clark fails to associate any “actual or imminent”

injury with Ghode’s delay in ordering neurological testing. See Lujan, 504 U.S. at

560. Defendants are correct. At one point, complaint does claim that Ghode’s delay

“continues to expose [Clark] to a substantial risk of serious harm.” 3d. Am. Compl.

¶ 66. But it does not provide any “factual content” to support this “mere conclusory

statement[],” so the Court is not bound to accept it. See Iqbal, 556 U.S. at 678. And

in any event, Clark failed to respond to this argument in his brief, and thus waived

any counterargument. See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010)

(“Failure to respond to an argument . . . results in waiver.”).

        Accordingly, the Court concludes that Count I fails to state a claim against

Ghode. To sum up, this count may proceed only against Trammell and Kaczrowski

with respect to the daily dosage of 300 milligrams of Dilantin that Clark received

between September 16, 2017, and June 1, 2018, and again between December 14,

2017, and January 10, 2019. In all other respects, Count I is dismissed.

B.      Count II

        Defendants next argue that Count II should be dismissed as to McArdle

because it is premised solely on his supervisory status, not his personal involvement

in the alleged failure to respond to Clark’s grand mal seizure. See Gossmeyer, 128

F.3d at 495; Kinslow, 538 F.3d at 692. As Defendants read it, the complaint alleges

that only the unknown correctional officers named in Count II were responsible for

repairing the distress button inside Clark’s cell and keeping watch over Clark’s




                                           19
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 20 of 22 PageID #:341




cellblock at the time of his grand mal seizure. In Clark’s view, the complaint alleges

that McArdle shared in both responsibilities.

      The Court agrees with Clark to the extent that Count II is premised upon a

failure-to-keep-watch theory. The complaint alleges that McArdle “served as Watch

Lieutenant over [Clark’s] cell block” during the overnight shift when Clark

experienced his May 19, 2018, grand mal seizure, 3d Am. Compl. ¶ 36, and that he

and unknown correctional officers “failed to make their routine rounds . . . throughout

[Clark’s] cell block,” see id. ¶ 72. The complaint also alleges that Clark “did not see

any officer or watch lieutenant present at the [guard] station or anywhere in the

cellblock” for at least thirty minutes following his grand mal seizure.        Id. ¶ 45

(emphasis added). Taken as true, these allegations suffice to establish that McArdle

had some responsibility for keeping watch over Clark’s cellblock at the time of his

grand mal seizure.

      That said, the Court agrees with Defendants that only the unknown

correctional officers are subject to Count II’s failure-to-repair theory. In this regard,

the complaint charges only the “Unknown Employees” who had discovered the

malfunctioning distress button inside Clark’s cell the day before with failing to repair

or replace it in time for Clark’s grand mal seizure. See id. ¶ 41. In his brief, Clark

argues that McArdle shares responsibility for this failure because the Cook County

Department of Correction’s policies “specifically required [him] ‘to ensure [that] all

necessary equipment’ was ‘in working order.’” Resp. at 15, ECF No. 61. But contrary

to Clark’s assertion (and consistent with the complaint’s allegations), the policies


                                           20
    Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 21 of 22 PageID #:342




attached to the complaint indicate that the policy in question applies only to the

officers who inspected Clark’s cell and to the on-duty supervisor at that time, which

McArdle is not alleged to have been. See 3d Am. Compl., Ex. A, Cook County Dep’t

Corr. Cermak Medical Living Unit Officer Policies at 3, ECF No. 41-1; see also 3d Am.

Compl. ¶ 52.6

       Accordingly, Count II states a claim against McArdle with regard to the alleged

failure to keep watch over Clark’s cellblock during his May 19, 2018, grand mal

seizure, but not the alleged failure to repair or replace the distress button inside

Clark’s cell the preceding day.

       Finally, Defendants request that any dismissal of Counts I and II be with

prejudice. But the Court finds that a dismissal without prejudice is more appropriate.

While this may be Clark’s fourth complaint, it is the first time that the Court has

addressed many of the issues raised by Defendants. And the Court does not believe

that amendment would be clearly futile. Therefore, the Court will afford Clark one

more opportunity to replead these counts.




6      In passing, Defendants also assert that “[n]o defendant can be held liable” for failing
to repair the distress button “because there was no realistic opportunity to [do so] prior to
Clark’s seizure.” Mot. at 10. Even assuming this “perfunctory” argument is not waived, see
United States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991), the Court agrees with Clark
that the complaint allows for a reasonable inference that the unknown officers who inspected
Clark’s cell had a realistic opportunity to repair or replace the distress button before his
grand mal seizure.
                                             21
  Case: 1:18-cv-05142 Document #: 64 Filed: 03/16/21 Page 22 of 22 PageID #:343




                                  IV.   Conclusion

      For the foregoing reasons, Defendants’ motion to dismiss is granted in part and

denied in part. Count I may proceed against Trammell and Kaczrowski with respect

to the daily dosage of 300 milligrams of Dilantin that Clark received between

September 16, 2017, and June 1, 2018, and again between December 14, 2017, and

January 10, 2019. Count II may proceed against McArdle with respect to the alleged

failure to respond to Clark’s May 19, 2018, grand mal seizure, as well as against the

unknown Defendants. The remainder of the third amended complaint is dismissed

without prejudice. Clark may either stand on the surviving portions of the complaint

or submit a fourth and final amended complaint no later than March 30, 2021, to the

extent he can cure the defects identified in this order.



IT IS SO ORDERED.                       ENTERED 3/16/21



                                        __________________________________
                                        John Z. Lee
                                        United States District Judge




                                          22
